Citation Nr: 0030641	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  98-18 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to compensation benefits pursuant to 
38 U.S.C.A. § 1151 for priapism and impotence based on an 
alleged relationship to VA treatment.  

2 Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  



REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.  




ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating action by the RO 
denying an evaluation in excess of 30 percent for the 
veteran's PTSD.  A hearing was held before an RO hearing 
officer in September 1997, a transcript of which is of 
record.  In a rating decision of January 1998, the RO hearing 
officer increased the evaluation for the veteran's PTSD to 50 
percent disabling, effective January 29, 1997.  The RO also 
denied entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for impotence and for 
priapism based on VA treatment.  

The veteran filed a timely notice of disagreement with the 
January 1998 denial by the RO of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
priapism and impotence and was provided a Statement of the 
Case in regard to this issue in November 1998.  In the 
veteran's Substantive Appeal (VA Form 9) dated in December 
1998, he said that Chlorpromazine (Thorazine) provided by the 
VA for the treatment of PTSD over the course of 20 years 
resulted in the development of priapism, which in turn 
resulted in impotence.  

This was construed by the RO as a claim for service 
connection for priapism and impotence secondary to the 
veteran's service connected PTSD.  In a rating action of 
October 1999, the RO denied secondary service connection for 
priapism and impotence.  The veteran was informed of this 
decision by letter dated November 30, 1999.  The claims 
folder contains no notice of disagreement from the veteran in 
regard to this rating decision.  

The Board finds that the issue of entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
priapism and impotence is currently in appellate status.  It 
is noted that the VA received the veteran's claim for 
entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for priapism and impotence in May 1997.  
The Board further notes in this regard that the question of 
causality is central to both a claim for secondary service 
connection and a claim for entitlement to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 that is 
received by the VA prior to October 1, 1997.  Moreover, a 
review of the record indicates that the veteran has been 
treated by the VA and by private physicians for nonservice 
connected paranoid schizophrenia for many years and that 
Thorazine is a medication commonly used in the treatment of 
this disorder.  

The issue of entitlement to an increased rating for PTSD will 
be discussed in the remand section following this decision.  


FINDING OF FACT

The veteran does not currently have chronic priapism or 
chronic impotence.  


CONCLUSION OF LAW

The requirements for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A.§ 1151 for a 
priapism and impotence based on an alleged relationship to VA 
treatment have not been met.  38 U.S.C.A.§§ 1151, 5107 (West 
1991 & Supp. 2000); 38 C.F.R.§ 3.358(c)(3) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background  

On VA psychiatric examination in May 1982, it was reported 
that the veteran had undergone four psychiatric 
hospitalizations since 1977.  His symptoms included auditory 
hallucinations, and grandiose and persecutory delusions.  At 
the current time he was being seen by a private practitioner 
and was taking Thorazine.  At the conclusion of the 
examination the impression was chronic paranoid 
schizophrenia.  It was said that the first evidence of a 
psychosis was in approximately 1977.  

VA clinical records reflect treatment and evaluations during 
the 1980s and 1990s for psychiatric symptoms diagnosed as 
PTSD and schizophrenia.  The records show that Thorazine was 
prescribed for the treatment of the veteran's psychiatric 
symptoms.  After a VA psychiatric examination in September 
1991, the diagnoses were PTSD and paranoid schizophrenia.  

In March 1997 the veteran was seen by the VA as an outpatient 
with complaints regarding priapism.  It was said that he had 
had a similar episode two years earlier, as well as on the 
previous Saturday.  The veteran underwent irrigation with 
250-mg. Phenylephrine solution, which resulted in 
detumescence.  The assessment was priapism.  The veteran was 
advised that there was the potential for recurrence of 
priapism and impotence.  The veteran underwent similar VA 
treatment for priapism in May 1997.  

In May 1997, the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A.§ 1151 for priapism 
and impotence based on VA treatment was received by the RO.  

At a September 1997 hearing at the RO the veteran said, 
essentially, that he had been unable to perform sexually 
since the VA penile irrigations which were performed the 
previous March and May.  He did not believe that his sexual 
dysfunction was related to diabetes mellitus.  The veteran 
and his wife also testified as to the severity of the 
veteran's PTSD.  

During a VA genitourinary examination in January 1999 the 
veteran gave a history of surgical evacuation of blood from 
his penile shaft two years earlier due to priapism.  The 
veteran said that he had been impotent ever since.  
Evaluation revealed normal testicles, and a larger than 
normal penile shaft which was semi erect and in a tumescence 
state due to priapism.  The diagnosis included impotence due 
to priapism.  

Since the January 1999 VA examination did not comment on the 
etiology of the veteran's priapism and impotence, he was 
afforded another VA medical examination in July 1999.  On 
that examination the veteran said that he was unable to 
regain full sexual function until three months after his last 
VA performed penile irrigations due to priapism.  He said 
that he had not had any recurrence since that last VA 
procedure.  Evaluation revealed normal male genitalia.  The 
final diagnoses included history of priapism and impotence, 
now resolved.  The doctor noted that the veteran had a 
history of diabetes mellitus and that a longstanding history 
of diabetes mellitus was associated with impotence and 
priapism.  The doctor also said that Thorazine would cause 
priapism in less than one percent of the male population.  
The doctor believed that it was at least as likely as not 
that the two episodes of priapism were partially due to 
Thorazine, as well as to his underlying medical condition.  
The doctor further said that impotence was not associated 
with Thorazine.  The doctor noted that impotence was 
associated with antihypertensive medication, but in this case 
may be due to underlying diabetes mellitus.  

II.  Analysis  


The Board notes that since the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for the pathology at issue was filed prior to 
October 1, 1997, negligence is not for consideration in this 
claim.  In pertinent part, 38 U.S.C.A. § 1151 provides that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of VA hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death was service connected.  

The regulation implementing that statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from the examination or medical or 
surgical treatment administered.  38 C.F.R.§ 3.358(c)(3).  

The record indicates that the veteran had at least two 
episodes of priapism during 1996 and 1997, which were treated 
by the VA and were followed by a subsequent period of sexual 
impotence.  While the veteran suffers from nonservice 
connected diabetes mellitus, which is known to cause priapism 
and impotence, the evidence of record also indicates that the 
Thorazine prescribed for the veteran's psychosis may have 
contributed to the veteran's episodes of priapism and 
subsequent impotence.  However, the most recent VA 
examination conducted to evaluate the veteran's complaints of 
priapism and sexual dysfunction shows that the veteran's 
priapism and resultant impotence have resolved, and that he 
currently has neither priapism nor impotence.  At that time 
it was reported that the veteran had not suffered from 
priapism since his most recent VA performed penile irrigation 
in 1997, and that the subsequent impotence resolved a few 
months thereafter.  Since the evidence does not show that the 
veteran currently has chronic priapism or chronic impotence, 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for a priapism and impotence based on an 
alleged relationship to VA treatment are not warranted.  



ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.§ 1151 for a priapism and impotence 
based on an alleged relationship to VA treatment is denied.  


REMAND

As noted above, the evidence of record indicates that the 
veteran has been treated for paranoid schizophrenia since 
February 1977, for which he was prescribed Thorazine.  

In a rating decision of January 1982, the RO denied service 
connection for paranoid schizophrenia.  The veteran was 
informed of this decision by letter dated in January 1982, 
but he did not file a timely notice of disagreement in regard 
to this rating decision, which therefore became final.  

After a VA psychological evaluation in late July 1988, it was 
reported that testing suggested a schizoaffective disorder, 
depressive type, and PTSD.  After a VA psychiatric evaluation 
in August 1988, the impression was paranoid schizophrenia 
versus PTSD.  

In an August 1990 statement, Robert H. Zahm, M.D., reported 
that the veteran had a history of treatment for paranoid 
schizophrenia since 1969, when he was treated at the Buffalo 
Psychiatric Center in Buffalo, New York.  

After a VA psychiatric examination in September 1991, the 
diagnoses were PTSD and paranoid schizophrenia.  In a 
September 1992 rating decision, the RO granted service 
connection for PTSD, effective in June 1991, but the 
veteran's schizophrenia remained nonservice connected.  

After an August 1997 VA psychiatric examination, the 
diagnoses were chronic PTSD and paranoid schizophrenia.  
Following a VA examination in January 1999, only a 
psychiatric diagnosis of PTSD was reported.  After a further 
VA psychiatric examination in July 1999, a diagnosis of 
chronic, severe PTSD with history of psychotic features was 
reported.  

The diagnosis rendered on the July 1999 VA examination 
suggests that the totality of the veteran's current 
psychiatric symptomatology is attributed to his service 
connected PTSD.  However, the diagnoses reported after 
several previous VA examinations indicated that the veteran 
suffers from two distinct psychiatric disorders, PTSD, a 
neurosis, and a paranoid schizophrenia, a psychosis.  As 
noted above, service connection is only in effect for PTSD.  
A further VA examination must therefore be performed to 
determine whether the veteran's psychiatric symptoms are 
currently attributable solely to his service connected PTSD, 
attributable solely to his non service connected paranoid 
schizophrenia, or are in part the result of PTSD, and in part 
the result of non service connected paranoid schizophrenia.  
Since the records of the veteran's reported treatment for 
psychiatric symptoms at the Buffalo Psychiatric Center in 
1969 may provide useful evidence in resolving the etiology of 
the veteran's current psychiatric symptoms, the Board 
believes that such records, if existent, should be obtained 
prior to affording the veteran a further VA psychiatric 
examination.  

In view of the foregoing, this case is REMANDED by the RO for 
the following actions:  

1. After obtaining any necessary 
authorization from the veteran, the RO 
should contact the Buffalo Psychiatric 
Center in Buffalo, New York, and 
request that facility to furnish 
copies of all clinical records 
documenting the veteran's reported 
treatment at that facility since 1969.  
All records obtained should be 
associated with the claims folder.  

2 Then, the veteran should be afforded a 
VA psychiatric examination to 
determine the nature and extent of his 
service-connected psychiatric 
disability.  The RO should provide to 
the examiner a copy of both the old 
and the new rating criteria for 
evaluating psychiatric disabilities.  
The veteran's claims folder, including 
a copy of this remand, must be made 
available to, and reviewed by, the 
examiner prior to the examination.  He 
should state that the claims folder 
has been reviewed in his examination 
report.  All clinical findings should 
be reported in detail.  The examining 
physician should ascertain whether the 
veteran's current psychiatric 
symptomatology is due to PTSD alone, 
paranoid schizophrenia alone, or a 
combination of PTSD and paranoid 
schizophrenia.  If the veteran's 
current psychiatric symptomatology is 
due to a combination of PTSD and 
paranoid schizophrenia, the examiner 
should enumerate each psychiatric 
symptom found and state, to the extent 
possible, whether it is considered as 
part of the veteran's already service-
connected PTSD or is considered as 
part of his non service connected 
paranoid schizophrenia.  As regards 
all ascertained service connected 
psychiatric pathology the examiner 
should render an opinion for the 
record as to the degree to which the 
specific findings affect the veteran's 
ability to establish and maintain 
effective and favorable relationships 
with people (social impairment), and 
the degree to which they affect his 
reliability, flexibility and 
efficiency levels in performing 
occupational tasks (industrial 
impairment).  Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examining 
physician should refer to the revised 
VA general rating criteria for mental 
disorders (38 C.F.R. §  4.130, 
effective November 7, 1996), and, on 
examination of the veteran, comment as 
to the presence or absence of each 
symptom and clinical finding 
attributable to PTSD specified therein 
for ratings from 0 to 100 percent, 
and, if present, the frequency and 
degree of severity thereof. 


3 The RO should then re-adjudicate the 
claim for an increased rating for 
PTSD with consideration of the old 
and new criteria for rating mental 
disorders.  If the decision remains 
adverse to the veteran, both he and 
his representative should be 
furnished a supplemental statement of 
the case which summarizes the 
pertinent evidence, all applicable 
law and regulations and reflects 
detailed reasons and bases for the 
decision.  They should then be 
afforded the applicable time period 
in which to respond.

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is further 
notified.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.





		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 11 -


